Citation Nr: 0502379	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran served on active duty from September 1967 to 
January 1971.  Evidence of record indicates that he served in 
the Republic of Vietnam.

In a February 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  He thereafter indicated disagreement 
with that decision and, after being issued a statement of the 
case, perfected his appeal with the submission of a 
substantive appeal (VA Form 9) in January 2003.

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in August 
2004.  A transcript of that hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required of him.


REMAND

As noted above, the veteran is seeking entitlement to service 
connection for a low back disability.  After having reviewed 
the VA claims folder, the Board believes that a remand of 
this claim is necessary.

At his August 2004 personal hearing, the veteran testified 
that he had been accorded treatment for his low back 
disability in 1971, immediately following his separation from 
service, at the Chicago Westside VA Medical Center.  Records 
of this purported treatment are not associated with his 
claims file.  Any such records, if extant, may be probative, 
in that they could verify his report of in-service back 
injury, and may establish that the lumbosacral arthritis 
which is currently diagnosed shown was manifested within the 
one-year presumptive period after service .  See 38 U.S.C.A. 
§§  1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) [VA has constructive 
possession of records generated by VA].  Accordingly, VA 
should obtain all records pertaining this alleged treatment 
prior to further review of the veteran's claim.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the Chicago 
Westside VA Medical Center (which the 
Board understands may have been renamed) 
furnish copies of all medical records 
pertaining to claimed treatment accorded 
the veteran at that facility between 
January 1971 and December 2001.  If any 
such records have been retired to a 
federal archive facility, such records 
should be obtained and furnished to VBA.  
Any such record so obtained should be 
associated with the veteran's VA claims 
folder.

2.  Thereafter, after undertaking any 
additional development deemed to be 
necessary by the state of the record, VBA 
should readjudicate the issue on appeal.  
If the decision remains unfavorable to 
the veteran, a supplemental statement of 
the case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




